804 F.2d 677Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elbert HICKS, Appellant,v.UNITED STATES POSTAL SERVICE, Appellee.
No. 85-2087.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1986.Decided Oct. 30, 1986.

Elbert Hicks, appellant pro se.
Heidi M. Solomon, Assistant United States Attorney, for appellee.
D.S.C.
AFFIRMED.
Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from that Court's order denying a writ of mandamus is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Hicks v. United States Postal Service, C/A No. 84-3177-15 (D.S.C., Sept. 20, 1985).


2
AFFIRMED.